Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 5/6/22 to the restriction requirement by the prior examiner is acknowledged. However, upon further examination the current claims 1-20 are being examined and the prior restriction/election requirement of the prior examiner is dropped.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4,7-12,15,18-20, are rejected under 35 U.S.C. 103 as being unpatentable over Gage (US 8,033,769).
 	Re claims 1,20, Gage teaches a robot apparatus (generally 236,336) and its inherent method of use, comprising: an upper arm (generally not numbered, figure 2A,3e-g) adapted to rotate about a first rotational axis; a forearm (generally not numbered, figure 2A,3e-g) rotatably coupled to the upper arm at a second rotational axis, the second rotational axis spaced from the first rotational axis; a first wrist member (generally not numbered, figure 2A,3e-g) rotatably coupled to the forearm at a third rotation axis, the third rotational axis spaced from the second rotational axis; a first end effector coupled to the first wrist member; a second wrist member (generally not numbered, figure 2A,3E-3G) rotatably coupled to the forearm at the third rotation axis; a second end effector coupled to the second wrist member; wherein the first wrist member and the second wrist member are configured to provide a first pitch (generally see figure 3E) providing for a first end effector distance between the first end effector and the second end effector while extended a first distance from the first rotational axis; and the first wrist member and the second wrist member are configured to rotate about the third rotational axis to a second pitch (generally figure 3F,G) providing for a second end effector distance between the first end effector and the second end effector while extended a second distance from the first rotational axis.
It is believed that it should be apparent from the figures that the robot moves as claimed. But as the reference doesn’t give a lot of detail regarding this feature, and Gage (generally column 6, lines 30-34) states any robot designs and methods may be used and these general broad movements & constructions are well known to exist prior to filing to one of ordinary skill, to speed the case and avoid potential arguments it would have been obvious to modify Gage as claimed in order to allow variation of movement to allow placement of wafers at varied relative locations relative each other at the same and/or different times.
 	Re claims 4,15, it is not mentioned in Gage whether the first wrist member and the second wrist member are dependently rotatable. Official notice is given that this type of relationship is already well known in the art and it would have been obvious to one of ordinary skill in the art prior to filing to have modified gage as claimed in order to use a well-known means of linking/controlling movement to achieve the needs of such a given transportation and processing need.
 	Re claims 7,8,18,19, Gage does not limit the dimensions. It would have been obvious to have modified Gage to have any dimensions/distances including as claimed in order to properly achieve the movement/transport/processing needs of a given situation requirements and varied systems and space requirements.
 	Re claim 9, Gage does not limit the number nor allocation of motors and Gage (generally column 6, lines 30-34) states any robot designs and methods may be used and these general broad movements & constructions are well known to exist prior to filing to one of ordinary skill. It would have been obvious to modify Gage as claimed in order to allow variation of movement & construction features to allow placement of wafers at varied relative locations relative each other at the same and/or different times and to handle varied needs of given situational requirements.
 	Re claim 10, Gage teaches an electronic device processing system, comprising: a transfer chamber (generally 106) including a plurality of facets (generally see figures such as 3E), one or more of the plurality of facets including dual openings (generally see figures such as 3E) with centers separated by an opening distance; one or more process chambers (generally 330a,330b, etc.) coupled to the plurality of facets, one or more of the process chambers including dual processing locations having centers separated by a processing distance (generally see figures such as 3E), the processing distance possibly being greater than the opening distance; a robot apparatus (generally 336, figures 3E-G, etc.) at least partially enclosed within the transfer chamber, the robot apparatus (generally 236,336), comprising: an upper arm (generally not numbered, figure 2A,3e-g) adapted to rotate about a first rotational axis; a forearm (generally not numbered, figure 2A,3e-g) rotatably coupled to the upper arm at a second rotational axis, the second rotational axis spaced from the first rotational axis; a first wrist member (generally not numbered, figure 2A,3e-g) rotatably coupled to the forearm at a third rotation axis, the third rotational axis spaced from the second rotational axis; a first end effector coupled to the first wrist member; a second wrist member (generally not numbered, figure 2A,3E-3G) rotatably coupled to the forearm at the third rotation axis; a second end effector coupled to the second wrist member; wherein the first wrist member and the second wrist member are configured to provide a first pitch (generally see figure 3E) providing for a first end effector distance between the first end effector and the second end effector while extended a first distance from the first rotational axis; and the first wrist member and the second wrist member are configured to rotate about the third rotational axis to a second pitch (generally figure 3F,G) providing for a second end effector distance between the first end effector and the second end effector while extended a second distance from the first rotational axis.
It is believed that it should be apparent from the figures that the robot moves as claimed. But as the reference doesn’t give a lot of detail regarding this feature, and Gage (generally column 6, lines 30-34) states any robot designs and methods may be used and these general broad movements & constructions are well known to exist prior to filing to one of ordinary skill, to speed the case and avoid potential arguments it would have been obvious to modify Gage as claimed in order to allow variation of movement to allow placement of wafers at varied relative locations relative each other at the same and/or different times. It is not absolutely clear that processing distance is greater than the opening distance. However, it would have been obvious to one of ordinary skill in the art prior to filing to have modified Gage as claimed in order to handle varied situational and processing requirements requiring varied spacing of openings and processing spacings as needed and allow greater use in varied situations and system space requirements.
 	Re claim 11, Gage does not limit the type of processing not process chambers and these process types are already well-known. It would have been obvious to one of ordinary skill in the art to have modified Gage as claimed to allow greater flexibility of use for use in varied processes and systems with varied requirements.
 	Re claim 12, Gage teaches the transfer chamber is a vacuum type (column 6, lines 22-23,26,55,62).


Claims 2,3,13,14, are rejected under 35 U.S.C. 103 as being unpatentable over Gage (US 8,033,769) in view of Hosek (US 10,950,484).
 	Re claims 2,3,13,14, Gage might have L-shaped wrist members (figure 3E) but for sake of clarity and to speed the case by avoiding unnecessary arguments, it is noted Hosek (cover figure, figures 67A,B) clearly shows wrist members L-shaped and includes a first leg and a second leg that is longer than the first leg, and wherein the first leg is rotatably coupled to the forearm at the third rotational axis and the second leg is coupled to the end effector. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Gage as claimed in order to properly handle the movement/dimensional/positional needs of a given situation.

 	Claims 5,6,16,17, are rejected under 35 U.S.C. 103 as being unpatentable over Gage (US 8,033,769) in view of Muthukamatchi (US 10,500,719).
 	Re claims 5,6,16,17, Gage does not mention oblong pulleys are implemented to transition the first wrist member and the second wrist member between the first pitch and the second pitch. However, Muthukamatchi teaches (generally cover, figure 2F,3C,3D) oblong pulleys and cam surfaces (generally figures 2F, 250,252S,250S) are already well-known in the art to control robot link movements. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Gage as claimed in order to use known means of controlling movement as desired for varied given situational needs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tepman (US 2002/0061248) teaches (generally cover, figures 6,7)  the two facet openings (generally 117) of process chambers (generally 112) are narrower than their associated facet wafer locations (generally 127a,b;127a,b) vertically spaced wrist/end effector on robot arms on same rotational axis and simultaneous movement of the two wafers from narrower opening to wider wafer process locations of a single facet.
Krupyshev (US 9,623,555) teaches (generally figure 18c particularly & generally 15,21) a transfer robot with two wrist/end-effectors (generally 85104-85107) on same forearm (generally 85102,85103) and rotation axis (generally 87WR1), vertically spaced, forearm on upper arm.
Kremerman (US 8,784,033) teaches (generally figure 13, (51)) two end-effectors on same forearm and dependent wrists/end-effectors.
Hosek (US 10,629,472) teaches a transfer robot with non-circular pulleys for dependent movement of first and second end-effectors on forearms, 3 motors for movement (generally abstract, figures 19, 22A,B, claim 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652